Citation Nr: 1505600	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a nasal fracture.

2. Entitlement to service connection for a sinus condition.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to July 1986.

This case comes to the Board of Veterans Appeals' (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   The Veteran testified at a hearing before the undersigned in October 2014.  A transcript of that hearing is part of the Veteran's electronic claims file.

The issues of entitlement to service connection for a sinus condition and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran sustained a nasal fracture in service.



CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, residuals of a nasal fracture were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are three requirements for establishing service connection: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or  "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection " basically  . . . means that . . . a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces . . . . This may be accomplished by affirmatively showing inception or aggravation during service . . ."  38 C.F.R. § 3.303(a).  

The report of the Veteran's medical examination at the time he enlisted in the Air Force indicates that his nose was normal.  The Veteran claims he broke his nose when playing softball in 1976, and again when playing football in 1982 or 1983.  There are no records describing treatment of a nasal fracture in service.  But there are x-ray results dated April 2009 indicating a "healed fracture" of the nasal bones.  According to the Veteran, a physician was present during both the softball and football games in which he injured his nose.  At the Board hearing, the Veteran explained that, on each occasion, the physician present examined him briefly, diagnosed a broken nose, and indicated to the appellant that there was little that could be done other than to wait for his nose to heal.  Relying on the physician's statements, the Veteran testified that he did not seek further treatment in service.  The Veteran is competent to report his observable symptoms.   See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  He is also competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board has also considered the evidence in tension with the Veteran's account, including a February 1982 medical examination report indicating that the Veteran's nose was normal.  But it is not clear from this report whether or not the Veteran's nose had been broken in the past and had healed prior to the February 1982 examination.  Moreover, the date of the report suggests that this examination likely took place before the Veteran injured his nose for the second time.  For these reasons, on the issue of whether the Veteran broke his nose in service, the Board finds the evidence is at least evenly balanced.  Resolving the conflicting evidence in the Veteran's favor, see 38 U.S.C.A. § 5107(b), the Board finds that he sustained an injury in-service.  

For assistance in deciding whether the Veteran has a current disability related to his military service, the RO arranged for the Veteran to be examined by two physicians.  The report of the first physician, dated April 2009, includes a diagnosis of "status post multiple nasal fractures with enlargement of the turbinate bones in both nasal passages and partial reduction of the caliber of the nasal passages on each side."  The April 2009 examination report also suggests that the nasal fractures are related to the current enlargement of the Veteran's turbinate bones.  In May 2011, a second physician issued a report confirming turbinate swelling and partial obstruction of the nostrils.  It unclear from her report whether the May 2011 examiner agreed that this nasal obstruction was related to nasal fractures.  Nevertheless, the diagnosis of enlargement of the turbinate bones and partial obstruction of the nasal airways by both examiners satisfies the "current disability" requirement of the Veteran's claim.  The Veteran's credible testimony that he fractured his nose in service, together with the favorable opinion of the April 2009 examiner, establish the required causal relationship or "nexus" between the current disability and military service.  Thus, with respect to service connection for residuals of a nasal fracture, the evidence satisfies each required element of the Veteran's claim.

Since the Board is granting the only claimed being decided today, there is no need to discuss the issue of whether VA fulfilled its duties to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000.

ORDER

Entitlement to service connection for residuals of a nasal fracture is granted.



REMAND

The record does not include all of the information needed to decide the remaining claims for service connection for sleep apnea and for sinus condition.  

With respect to the sleep apnea claim, the results of a sleep study dated January 2006 indicates a diagnosis of severe obstructive sleep apnea, which the Veteran attributes to his in-service nasal fracture.  To support his claim, the Veteran submitted a letter from his private physician, dated December 2014.  According to this letter, the Veteran "has history of multiple traumas to his nasal bridge which may contribute to the severity of his obstructive sleep apnea." (emphasis added). Unfortunately, the language used by the Veteran's physician is too tentative and equivocal to prove that a causal connection exists between sleep apnea and the Veteran's in-service injury.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for awarding service connection).  

A May 2011 examination report includes a diagnosis of sleep apnea.  The examiner's report suggests that the Veteran's current sleep apnea is not related to certain sinus infections described in his service treatment records.  But the report does not address the separate possibility - identified by the Veteran and his physician - of a connection between sleep apnea and the now service connected nasal fracture residuals.  While the Veteran has clearly satisfied the current disability and in-service disease or injury requirements, a new medical opinion is needed before the Board can decide whether or not his sleep apnea is related to service.

As for the sinus disorder the service treatment records indicate that the Veteran had congested sinuses May 1974.  The May 2011 examiner diagnosed allergic rhinitis, but opined that the disorder was unrelated to service.  She gave two reasons to support this conclusion.  First, she indicated that the sinus conditions diagnosed in the military "sinusitis and [upper respiratory infection] were infections treated by the military from which it is as likely as not that the claimant recovered as there are no additional [service medical records] recording additional visits for persistent infection.  Additionally, there is no evidence in the [service treatment records] that the claimant had any trauma to his nose or nasal fracture."  The problem with this opinion is that the Veteran is now service connected for residuals of a nasal fracture.  Moreover, the lack of a record of treatment for a sinus condition, standing alone, is insufficient to justify the denial of the claim.  See Buchanan v. Nicholson, 451 F.3d 1131, 1135-36 (Fed. Cir. 2006).  Hence, further development is in order.   

The report of the April 2009 examiner appears to endorse a connection between a current sinus condition and the sinus conditions noted in the service treatment records.  But the report does not mention allergic rhinitis, the disorder diagnosed by the May 2011 examiner.  Moreover, the April 2009 examiner communicated his opinion on the sinus condition in the same sentence with which he described a connection between the Veteran's in-service injuries and current residuals of multiple nasal fractures: "Based on the member's testimony of three nasal bone fractures resulting from sports injuries in the Air Force, and the current findings of partial reduction in the caliber of the nasal passages associated with the enlargement of the turbinate bones on each side, I would conclude that his current sinus condition is a continuation of the sinus condition and the residuals from his multiple nasal bone fractures that he experienced when he was [in the Air Force]."  It is unclear whether the examiner intended to suggest that a connection exists between the Veteran's service and a sinus disorder separate from and in addition to the "residuals of his multiple nasal bone fractures . . ." for which the Board has already granted service connection.  A new medical opinion is needed to determine whether or not there is a connection between the Veteran's service and any current sinus condition. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA and private treatment records since May 2011.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, obtain an addendum opinion from the physician who provided the May 2011 examination report  to determine the etiology of the Veteran's sleep apnea.  If the physician who conducted the May 2011 examination is not available, the AOJ should obtain the requested addendum opinion from an equally qualified health care professional.   The examiner must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed. 

The examiner must opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's sleep apnea is related to an in-service disease, injury or event.  For the purposes of this opinion, the examiner is advised that the appellant is service connected for residuals of a nasal fracture.  The examiner should also review the December 2014 letter from the Veteran's private physician, which indicates that in-service trauma to the nasal bridge may contribute to the severity of the appellant's sleep apnea.  The examiner should discuss this statement in his opinion.  A carefully reasoned rationale must be provided for any opinion offered. 

3.  The AOJ should also obtain an addendum opinion from the physician who provided the May 2011 examination report  to determine whether the Veteran currently suffers from a sinus disorder due to service.  If the physician who conducted the May 2011 examination is not available, the AOJ should obtain the requested addendum opinion from an equally qualified health care professional.   The examiner must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed. 

The examiner must opine whether it is at least as likely as not (50 percent or more probability) that any diagnosed sinus condition is related an in-service disease, injury or event.  For the purposes of this opinion, the examiner should accept that the Veteran broke his nose when playing softball and football while serving in the Air Force.  The examiner should also review and comment on the portion of the April 2009 examination report indicating the possibility that the Veteran has a sinus condition related to in-service nasal fractures.  The examiner should discuss this statement in his written opinion.  A carefully reasoned rationale must be provided for any opinion offered. 
 
4.  After the development request has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  Thereafter, the AOJ must readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


